             Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 1 of 52




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                          )
    In re:                                                                )   Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )   Case No. 20-34682 (DRJ)
                                                                          )
                               Debtors.                                   )   (Jointly Administered)
                                                                          )   (Emergency Hearing Requested)

                             DEBTORS’ EMERGENCY
                     MOTION FOR ENTRY OF INTERIM AND
               FINAL ORDERS (A) AUTHORIZING THE DEBTORS TO
            OBTAIN POSTPETITION FINANCING, (B) AUTHORIZING THE
            DEBTORS TO USE CASH COLLATERAL, (C) GRANTING LIENS
         AND PROVIDING CLAIMS WITH SUPERPRIORITY ADMINISTRATIVE
         EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
     (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

             Emergency relief has been requested. A hearing will be conducted on this matter on
             October 22, 2020 at 9:30 a.m. (Central Time) in Courtroom 400, 4th Floor, 515 Rusk
             Avenue, Houston, TX 77002. You may participate in the hearing either in person or by
             audio/video connection.

             Audio communication will be by use of the Court’s dial-in facility. You may access the
             facility at (832) 917-1510. You will be responsible for your own long-distance charges. Once
             connected, you will be asked to enter the conference room number. Judge Jones’s
             conference room number is 205691.

             You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that
             you download the free GoToMeeting application. To connect, you should enter the meeting
             code “judgejones” in the GoToMeeting app or click the link on Judge Jones’s home page on
             the Southern District of Texas website. Once connected, click the settings icon in the upper
             right corner and enter your name under the personal information setting.

             Hearing appearances must be made electronically in advance of the hearing. To make your
             electronic appearance, go to the Southern District of Texas website and select “Bankruptcy
             Court” from the top menu. Select “Judges’ Procedures,” then “View Home Page” for Judge
             Jones. Under “Electronic Appearance” select “Click here to submit Electronic
             Appearance”. Select the case name, complete the required fields and click “Submit” to
             complete your appearance.




1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.




KE 71985400
        Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 2 of 52




        If you object to the relief requested or you believe that emergency consideration is not
        warranted, you must either appear at the hearing or file a written response prior to the
        hearing. Otherwise, the Court may treat the pleading as unopposed and grant the relief
        requested.

        Relief is requested not later than October 22, 2020.

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”):2

                                          Preliminary Statement

        1.       The Debtors commenced these chapter 11 cases to, among other things, raise

necessary capital to fund their operational restructuring initiatives and breathe new life into the

business. Absent such new money, the Debtors have been unable to sustain even idle operations

or otherwise satisfy payment obligations to crewmembers, suppliers, trade vendors, and other core

business partners—let alone maintain core certifications necessary to service major customers—

on a prepetition basis. The Debtors hired Jefferies LLC (“Jefferies”) to conduct a robust,

competitive marketing process to raise such DIP financing on the best available terms in these

chapter 11 cases.

        2.       Over the past month, Jefferies engaged at least eighteen financial and strategic

parties in interest, both inside and outside the capital structure, regarding potential DIP financing.

Eight parties signed non-disclosure agreements. Two parties submitted term sheet proposals. The

Debtors worked closely with both parties that submitted proposals to improve upon the economic

and legal terms for the benefit of the Debtors and their estates. Those negotiations culminated

with the proposed twelve-month, $60 million financing (the “DIP Facility” and the loans

thereunder, the “DIP Loans”), approximately $29 million of which will be made available on an



2
    Capitalized terms used but not immediately defined have the meanings given to them elsewhere in this Motion or
    in the First Day Declaration or the Interim DIP Order (each as defined herein), as applicable.

                                                        2
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 3 of 52




interim basis on the terms set forth in Exhibit A attached hereto (the “DIP Term Sheet”). The

proposed DIP Facility represents the best available financing at this time for the Debtors to source

essential liquidity that will fund these chapter 11 cases, provide adequate runway to undertake

their operational restructuring initiatives, and otherwise help unlock the value of the business—

including the Debtors’ fleet of 50 vessels, the majority of which are outside the prepetition secured

lenders’ collateral package—for the benefit of all stakeholders. The DIP Facility is primarily

secured by a first lien on 9 vessels that are unencumbered by funded debt.

       3.      As set forth in the First Day Declaration, the Debtors’ goal is to pay creditors in

full in cash on account of allowed claims. The Debtors require immediate access to new capital

to re-start the business. Such timing considerations necessitate a DIP lender willing to move

quickly and commit to funding the interim draw, on a term-sheet-only basis. No party has offered

committed postpetition financing on better terms than the DIP Term Sheet. The Debtors, together

with Jefferies and their other advisors, will nonetheless continue to market test the DIP Facility

after the interim hearing to ensure they have obtained the most competitive financing terms

available.

       4.      Meanwhile, the Debtors and their advisors engaged with their prepetition secured

lenders—each of which is materially oversecured—regarding an appropriate adequate protection

package. By this Motion, the Debtors also seek authority to grant the proposed adequate protection

package, which is reasonable and appropriate under the circumstances of these chapter 11 cases.

       5.      It is critical that the Debtors obtain immediate approval of the DIP Facility and

continued access to cash collateral. First, approval of the DIP Facility will inject much-needed

liquidity into the business and send a crucial signal to the Debtors’ employees, vendors, suppliers,

customers, and regulators. The Debtors intend, and will have the ability, to satisfy past due


                                                 3
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 4 of 52




obligations to employees, pay certain undisputed maritime lienholder claims, and begin the process

of returning to ordinary course operations, among other priority items in these chapter 11 cases.

Second, without authority to use Cash Collateral, the Debtors could face additional operational

and liquidity challenges at a time when the focus should be on their operational turnaround early

in these cases. Third, immediate access to the Initial Draw of the DIP Facility will facilitate the

Debtors’ expeditious return to ordinary course operations. As detailed in the Morgner Declaration,

the proposed DIP Facility represents the best and most feasible currently available source of

financing for the Debtors under the circumstances.

       6.      For the reasons set forth herein, in the Morgner Declaration, and in the First Day

Declaration, approval of the DIP Facility will maximize the value of the Debtors’ estates for the

benefit of all the Debtors’ stakeholders and is a sound exercise of the Debtors’ business judgment.

Accordingly, the Debtors respectfully request that the Court grant the Motion.

                                    Jurisdiction and Venue

       7.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to

rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

a final order by the Court.

       8.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       9.      The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),

Bankruptcy Rule(s) 2002 and 4001, and rule 9013-1 of the Bankruptcy Local Rules for the

Southern District of Texas (the “Local Rules”).



                                                  4
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 5 of 52




                                          Background

       10.     The Debtors comprise one of the nation’s largest independently-owned

ocean-going petroleum barge companies. Since their establishment over 100 years ago, the

Debtors have expanded their fleet to encompass 25 barges and 25 tugs, all with state-of-the-art

equipment and fuel-efficient technologies. Headquartered in Melville, New York, the Debtors

provide extensive oil and petroleum product transportation along the Eastern Seaboard and Gulf

Coast of the United States.

       11.     On September 28, 2020 and September 29, 2020 (as applicable to each Debtor, the

“Petition Date”), each Debtor filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. A detailed description surrounding the facts and circumstances of these

chapter 11 cases is set forth in the Declaration of Matthew Ray of Portage Point Partners, LLC in

Support of Chapter 11 Petitions and First Day Motions [Docket No. 79] (the “First Day

Declaration”), filed on October 12, 2020. The Debtors are operating their business and managing

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. On September 30, 2020, the Court entered orders [Docket Nos. 30, 31] authorizing

procedural consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy

Rule 1015(b). No request for the appointment of a trustee or examiner has been made in these

chapter 11 cases, and no committees have been appointed or designated.

       12.     The Debtors also respectfully submit the Declaration of Richard W. Morgner in

Support of the Debtors’ Emergency Motion for Entry of Interim and Final Orders (A) Authorizing

the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,

(C) Granting Liens and Providing Claims with Superpriority Administrative Expense Status,

(D) Granting Adequate Protection to the Prepetition Secured Parties, (E) Modifying the



                                                5
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 6 of 52




Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief (the “Morgner

Declaration”), attached hereto as Exhibit B.

                                           Relief Requested

       13.      The Debtors seek entry of an interim order, substantially in the form attached hereto

(the “Interim DIP Order”) and a final order (the “Final DIP Order,” and, together with the Interim

DIP Order, the “DIP Orders”):

    DIP Facility Terms                                       Relief Requested

 DIP Facility               Authorizing the Debtors to enter into a $60 million DIP Facility, pursuant to the
                            terms and conditions of that certain DIP Term Sheet consisting of:
                              (a) an initial draw of $28.8 million (the “Initial DIP Draw”) in new money
                                  financing upon receipt of interim approval from the Bankruptcy Court; and
                              (b) one or more draws of up to $31.2 million (the “Final DIP Draw”) which
                                  shall be subject to (x) the execution of the DIP Documents (as defined
                                  herein) and (y) the receipt or satisfaction of: (i) entry of the Final DIP Order
                                  (acceptable to the DIP Lenders in all respects), (ii) a business plan and the
                                  Budget (as defined herein) (acceptable to the DIP Lenders in all respects)
                                  providing for the licensing and operation of the Debtors’ vessels during
                                  such 13-week period, and (iii) other conditions set forth and as agreed in
                                  the DIP Credit Agreement (as defined herein).

 DIP Documents              Authorizing the Debtors to (i) enter into the DIP Term Sheet, substantially in the
                            form attached hereto as Exhibit A (as the same may be amended, restated,
                            supplemented, or otherwise modified from time to time) and (ii) negotiate,
                            execute, and deliver a credit agreement in respect of the DIP Facility that is
                            consistent in all respects with the DIP Term Sheet and otherwise acceptable to the
                            DIP Secured Parties (as defined herein) (such credit agreement, as the same may
                            be amended, restated, supplemented, or otherwise modified from time to time, the
                            “DIP Credit Agreement”), and any other agreements, instruments, collateral
                            agreements, pledge agreements, guarantees, security agreements, mortgages,
                            control agreements, notes and other documents related thereto (as amended,
                            restated, supplemented, waived or modified from time to time) (all of the
                            foregoing, together with the DIP Credit Agreement, the Interim DIP Order, the
                            Final DIP Order and the DIP Term Sheet, collectively, the “DIP Documents”) and
                            all of the Debtors’ secured obligations arising thereunder (the “DIP Obligations”).

 Cash Collateral            Authorizing the Debtors to continue to use, as defined by section 363(a) of the
                            Bankruptcy Code, Cash Collateral, subject to the restrictions set forth in the
                            DIP Documents and the DIP Orders, and the granting of adequate protection to
                            Wells Fargo Bank, N.A. (“Wells Fargo”) and Fortress Credit Co LLC (“Fortress”)
                            (together with the Aircraft Lenders (as defined in the Interim DIP Order), the
                            “Aircraft Secured Parties” and collectively with Wells Fargo, the “Prepetition
                            Secured Parties”).




                                                      6
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 7 of 52




Intercompany Loan       Authorizing:
                        (a)   Bouchard Transportation Co., Inc. (“BTC”) to incur, and the Borrowers (as
                              defined herein) to use the proceeds of the DIP Facility to fund, an
                              intercompany loan to BTC (the “BTC Loan”), which shall be an allowed
                              superpriority claim of the Borrowers against BTC; and
                        (b)   the Borrowers to direct the proceeds of the DIP Facility to be funded directly
                              to a deposit account of BTC for purposes of funding such BTC Loan.

Security and Priority   Authorizing the Debtors to grant, subject to the Carve Out, liens and superpriority
                        administrative expense status to the DIP Agent (as defined herein), for themselves
                        and for and on behalf of the DIP Lenders (as defined herein), including:
                        (a)   Liens on Unencumbered Property: a perfected first priority security interest
                              in and lien upon (a) the barges and tugs identified on Annex A of the DIP
                              Term Sheet (the “Specified Vessels”), (b) subject to and effective only upon
                              entry of the Final DIP Order, all proceeds of claims and causes of action
                              arising under chapter 5 of the Bankruptcy Code (the ”Avoidance Actions”),
                              (c) the BTC Loan, and (d) all proceeds and products of each of the foregoing
                              that are not subject to liens that were existing, valid, enforceable, properly
                              perfected and non-avoidable as of the Petition Date (collectively, the “DIP
                              Collateral”);
                        (b)   BTC Loan Superpriority Claim: super-priority administrative expense claim
                              of the Borrowers against BTC, subject only to the Carve Out and the
                              Adequate Protection Obligations (as defined in the Interim DIP Order); and
                        (c)    DIP Superpriority Claims: super-priority administrative expense claims
                              against each of the DIP Obligors (as defined herein).

Adequate Protection     Authorizing the Debtors to grant adequate protection to the Prepetition Secured
                        Parties as follows:
                        Fortress Adequate Protection
                        (a)   valid, binding, continuing, enforceable, fully-perfected, and non-avoidable
                              replacement liens on and security interests in and on all Aircraft Collateral
                              (the “Fortress Replacement Liens”) solely as and to the extent necessary to
                              adequately protect Fortress from any diminution in the value of its interests
                              in the Aircraft Collateral as a result of the entry of the Interim DIP Order, the
                              use of Cash Collateral authorized thereby, and the imposition of the
                              automatic stay in the Chapter 11 Cases. Notwithstanding anything to the
                              contrary, the Fortress Replacement Liens shall not attach to the Specified
                              Vessel Collateral or the Avoidance Action Proceeds (each as defined in the
                              Interim DIP Order). The Fortress Replacement Liens shall be subject only
                              to (i) valid, binding, enforceable, perfected, and non-avoidable liens on and
                              security interests in such property or assets existing as of the Petition Date or
                              perfected after the Petition Date to the extent permitted by section 546(b) of
                              the Bankruptcy Code, and (ii) the Carve Out;
                        (b) to the extent the Fortress Replacement Liens granted to Fortress do not
                            provide Fortress with adequate protection of its interests in the Aircraft
                            Collateral, Fortress shall have a super-priority administrative expense claim
                            under section 507(b) of the Bankruptcy Code solely as and to the extent
                            necessary to fully compensate Fortress for any diminution in the value of
                            the Aircraft Collateral occurring as a result of the entry of the Interim DIP
                            Order, the use of Cash Collateral authorized thereby, and the imposition of

                                                  7
Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 8 of 52



                     the automatic stay in these chapter 11 cases (the “Fortress Superpriority
                     Claim”), provided that the Fortress Superpriority Claim shall be shall be
                     pari passu with the DIP Superpriority Claim and subject and subordinate to
                     the Carve Out;
               (c)   as additional adequate protection, Fortress shall receive from the Debtors
                     cash payment of all interest accrued on or after the Petition Date under, and
                     at the non-default rates provided for in, the Loan and Aircraft Security
                     Agreement (as defined in the Interim DIP Order), as and when due;
               (d) the Debtors shall reimburse Fortress for the Aircraft Insurance Advance (as
                   defined in the Interim DIP Order) immediately upon receiving the proceeds
                   of the Initial DIP Draw (or as soon as reasonably practicable thereafter);
               (e)   the Debtors shall comply with all reasonable diligence requests from
                     Fortress or its representatives with respect to the Aircraft Collateral; and
               (f)   as additional adequate protection, the Debtors are authorized and directed
                     to pay all reasonable and documented fees (provided, however, that such
                     documentation may be abridged for attorney-client privilege and related
                     issues), costs, and expenses for the professionals of Fortress incurred in
                     connection with these chapter 11 cases (whether incurred before or after the
                     Petition Date). The use of Cash Collateral to make such adequate protection
                     payments for the fees, costs, and expense of the professionals for Fortress
                     shall not constitute a diminution in the value of the Aircraft Collateral giving
                     rise to any additional adequate protection obligation.
               Wells Fargo Adequate Protection
               (a)   valid, binding, continuing, enforceable, fully-perfected, and non-avoidable
                     replacement liens on and security interests in and on all property and assets
                     of each Prepetition Guarantor (as defined in the Interim DIP Order) and their
                     respective estates, including property and assets acquired by such Debtors
                     and their respective estates after the Petition Date, except for causes of
                     action arising under Chapter 5 of the Bankruptcy Code and the proceeds
                     thereof (collectively, the “Wells Fargo Replacement Liens”), solely as and
                     to the extent necessary to adequately protect Wells Fargo from any
                     diminution in the value of its interests in the Wells Fargo Collateral as a
                     result of entry of the Interim DIP Order, the use of Wells Fargo Cash
                     Collateral authorized thereby, and the imposition of the automatic stay in
                     these Chapter 11 Cases. Notwithstanding anything to the contrary, the
                     Wells Fargo Replacement Liens shall not attach to the Specified Vessel
                     Collateral or the Avoidance Action Proceeds.               The Wells Fargo
                     Replacement Liens shall be subject only to (i) valid, binding, enforceable,
                     perfected, and non-avoidable liens on and security interests in such property
                     or assets existing as of the Petition Date or perfected after the Petition Date
                     to the extent permitted by Section 546(b) of the Bankruptcy Code, and
                     (ii) the Carve Out;
               (b) to the extent the Wells Fargo Replacement Liens do not provide Wells Fargo
                   with adequate protection of its interests in the Wells Fargo Collateral (as
                   defined in the Interim DIP Order), Wells Fargo shall have a super-priority
                   administrative expense claim under section 507(b) of the Bankruptcy Code
                   as necessary to fully compensate Wells Fargo for any diminution in the
                   value of the Wells Fargo Collateral occurring as a result of the entry of the
                   Interim DIP Order, the use of Cash Collateral authorized thereby, and the
                   imposition of the automatic stay in these chapter 11 cases (the “Wells Fargo

                                         8
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 9 of 52



                                  Superpriority Claim”), provided that the Wells Fargo Superiority Claim
                                  shall be pari passu with the DIP Superpriority Claim and subject and
                                  subordinate to the Carve-Out;
                            (c)   as additional adequate protection, Wells Fargo shall have an administrative
                                  expense claim under section 503(b) of the Bankruptcy Code to the extent of
                                  the payment by Wells Fargo of (such administrative claim, the “Wells Fargo
                                  Administrative Claim”): (i) any Insurance Premiums; (ii) any Substitute
                                  Custodianship Expenses; and (iii) any other Maintenance Expenses,
                                  provided that such other Maintenance Expenses under this clause (iii) shall
                                  not be included in the Wells Fargo Adequate Protection Claim unless Wells
                                  Fargo provided written notice of such other Maintenance Expenses to the
                                  Debtors and the Debtors failed to object to the inclusion of such other
                                  Maintenance Expenses in the Wells Fargo Adequate Protection Claim
                                  within one (1) Business Day following receipt of such written notice. The
                                  Wells Fargo Administrative Claim shall be due and payable in full
                                  immediately upon the earlier to occur of (i) the initial draw of the DIP
                                  Facility and (ii) the Wells Fargo Termination Date (as defined in the Interim
                                  DIP Order);
                            (d) as additional adequate protection, Wells Fargo shall receive from the
                                Debtors cash payment of all interest accrued on or after the Petition Date
                                under, and at the non-default rates provided for in, the Wells Fargo Loan
                                Documents (as defined in the Interim DIP Order), as and when due; and
                            (e)   as additional adequate protection, the Debtors are authorized and directed
                                  to pay all reasonable and documented fees (provided, however, that such
                                  documentation may be abridged for attorney-client privilege and related
                                  issues), costs, and expenses for the professionals of Wells Fargo incurred in
                                  connection with these chapter 11 cases (whether incurred before or after the
                                  Petition Date). The use of Cash Collateral to make such adequate protection
                                  payments for the fees, costs, and expense of the professionals for Wells
                                  Fargo shall not constitute a diminution in the value of Wells Fargo’s
                                  interests in the Wells Fargo Collateral giving rise to any additional adequate
                                  protection obligation.

 Automatic Stay             Modifying the automatic stay imposed by section 362 of the Bankruptcy Code to
                            the extent necessary to implement and effectuate the terms and conditions of the
                            DIP Orders.

 Final Hearing              Scheduling a final hearing to consider entry of the Final DIP Order.


                             Concise Statement Pursuant to
                 Bankruptcy Rule 4001 and the United States Bankruptcy
    Court for the Southern District of Texas Procedures for Complex Chapter 11 Cases

       14.       The following chart contains a summary of the material terms of the proposed

DIP Facility, together with references to the applicable sections of the relevant source documents,

as required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and the Procedures for



                                                     9
          Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 10 of 52




Complex Chapter 11 Cases in the Southern District of Texas (the “Complex Case Procedures”).3

Ahead of the hearing to approve the DIP Facility, the Debtors will file an updated chart and concise

statement with cross-references to the applicable provisions of the DIP Order, if needed.

      Bankruptcy Rule                         Summary of Material Terms/Significant Provisions

    Parties to the DIP       Borrowers: B. No. 272 Corp., B. No. 205 Corp., B. No. 284 Corp., B. No. 282 Corp.,
    Credit Agreement         Tug Donna J. Bouchard Corp., Tug Morton S. Bouchard Corp., Tug Frederick E.
    Bankruptcy Rule          Bouchard Corp., Tug Linda Lee Bouchard Corp., and Tug Denise A. Bouchard Corp., as
    4001(c)(1)(B)            co-borrowers (collectively, the “Borrowers”).
                             Guarantors: Each of Borrowers’ affiliated debtors other than BTC (collectively with the
                             Borrowers, the “DIP Obligors”).
                             DIP Agent: A DIP Lender or other entity reasonably satisfactory to the DIP Lenders and
                             Borrowers. The initial DIP Agent is Hartree Partners, LP.
                             DIP Lenders: Hartree Partners, LP (“Hartree”) (and/or one or more of its designated
                             affiliates and/or related funds) (individually or collectively, the “DIP Lenders” and
                             together with the DIP Agent, the “DIP Secured Parties”). The sole initial DIP Lender is
                             Hartree.
                             See Interim DIP Order, Preamble

    Term                     The maturity date with respect to the DIP Facility (the “Termination Date”) shall be 12
    Bankruptcy Rule          months, with a 6 month extension at the DIP Lenders’ sole discretion.
    4001(b)(l)(B)(iii),
    4001(c)(1)(B)            See DIP Term Sheet, p. 1

    Commitment               (a) $60 million superpriority senior secured term loan, consisting of
    Bankruptcy Rule
    4001(c)(1)(B)                   (i) Initial DIP Draw: $28.8 million to be available (the “Interim Availability”) upon
                                         receipt of interim approval from the Bankruptcy Court; and

                                    (ii) Final DIP Draw: one or more draws of up to $31.2 million which shall be
                                        available (the “Full Availability”) subject to (x) the execution of the DIP
                                        Documents and (y) the receipt or satisfaction of: (i) entry of the Final DIP Order
                                        (acceptable to the DIP Lenders in all respects), (ii) a business plan and the
                                        Budget (acceptable to the DIP Lenders in all respects) providing for the
                                        licensing and operation of the Debtors’ vessels during such 13-week period,
                                        and (iii) other conditions set forth and as agreed in the DIP Credit Agreement.

                             See Interim DIP Order, Preamble; DIP Term Sheet, p. 1

    Conditions of            The DIP Orders and DIP Documents include standard and customary conditions of
    Borrowing                borrowing, the satisfaction of which is a condition precedent to the obligations of each
                             DIP Lender to provide the DIP Facility.


3
       The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
       referenced. To the extent anything in this Motion is inconsistent with such documents, the terms of the applicable
       documents shall control. Capitalized terms used in this summary chart but not otherwise defined have the
       meanings ascribed to them in the DIP Documents or the Interim DIP Order, as applicable.

                                                            10
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 11 of 52




  Bankruptcy Rule                       Summary of Material Terms/Significant Provisions
Bankruptcy Rule        See DIP Term Sheet, p. 2
4001(c)(1)(B)

Interest Rates         The DIP Facility shall bear interest at a rate per annum calculated as follows:
Bankruptcy Rule
                           (a) LIBOR + 7% (with LIBOR to be determined by the DIP Lenders) subject to a
4001(c)(1)(B)
                               1% LIBOR floor, compounded monthly and payable monthly in kind.

                       See DIP Term Sheet, p. 3

Use of DIP Facility    The proceeds of the DIP Facility will be used only (a) for disbursements expressly
and Cash Collateral    permitted in the Sources and Uses (as defined herein) with respect to the Initial DIP Draw
Bankruptcy Rule        and Interim Availability, and the then-approved Budget with respect to the Final DIP
4001(b)(l)(B)(ii)      Draw and Full Availability, subject in each case to the DIP Orders and the DIP Documents
                       and (b) for such other purposes as are consented to in advance in writing by the DIP
                       Lenders.
                       See Interim DIP Order ¶ 9; DIP Term Sheet, p. 3
Entities with          The following secured parties have an interest in certain Cash Collateral:
Interests in Cash
                           (a) Wells Fargo; and
Collateral
                           (b) Fortress
Bankruptcy Rule
4001(b)(l)(B)(i)       See Interim DIP Order, ¶ F(x), F(xiii).

Fees                   Structuring Fee: 1% of the aggregate principal amount of the DIP Commitments, payable
Bankruptcy Rule        in kind at the closing.
4001(c)(1)(B)
                       Original Issue Discount: 5% of the aggregate principal amount of the DIP Commitments,
                       structured as an original issue discount of the DIP Loans and payable in kind on each
                       draw date.

                       Exit Fee: $3 million, payable upon repayment in full of the DIP Loans, subject to a rebate
                       to be agreed upon if the DIP Lenders provide exit financing.

                       See Interim DIP Order, ¶ 2; DIP Term Sheet, p. 3

Budget                 The use of cash and cash proceeds from the DIP Facility is subject to a budget, which the
Bankruptcy Rule 4001   Borrowers shall prepare in a form acceptable to the DIP Lenders in all respects and shall
(c)(1)(B)              be delivered, with a business plan, to the DIP Lenders and their advisors prior to the Final
                       DIP Draw. Prior to the Initial DIP Draw, the Debtors shall deliver to the DIP Lenders an
                       initial list of sources and uses (the “Sources and Uses”) and attached to the DIP Term
                       Sheet as Annex B.
                       The Debtors will use proceeds from the DIP Facility consistent with (a) following the
                       Initial Draw during the Interim Availability, the Sources and Uses, and (b) from and after
                       the Final DIP Draw and Full Availability, the Budget, in each case subject to Permitted
                       Deviations (as defined in the Interim DIP Order). The Debtors shall provide the DIP
                       Lenders with a heightened reporting package customary for DIP facilities of this kind,
                       with due regard to the Debtors’ industry acceptable to the DIP Lenders.
                       See Interim DIP Order, ¶ 9; DIP Term Sheet, p. 2

Chapter 11             The Debtors shall implement the restructuring transactions in accordance with the
Milestones             following milestones:


                                                      11
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 12 of 52




  Bankruptcy Rule                       Summary of Material Terms/Significant Provisions
Bankruptcy Rule            (a) no later than October 21, 2020, the motion and proposed form of Interim DIP
4001(c)(1)(B)                  Order shall be filed;

                           (b) no later than 5 business days after the filing of the Motion and proposed form of
                               Interim DIP Order, the Bankruptcy Court shall have entered the Interim DIP
                               Order;

                           (c) no later than November 30, 2020, (i) each Specified Vessel shall be secured by
                               first lien mortgages in form and substance satisfactory to the DIP Lenders and
                               (ii) the Borrowers and DIP Lenders shall enter into the DIP Credit Agreement;

                           (d) no later than 45 business days following entry of the Interim DIP Order, the
                               Bankruptcy Court shall have entered the Final DIP Order; and

                           (e) such additional chapter 11 case milestones as may be required by the DIP
                               Lenders and agreed by the Debtors shall be included in the Final DIP Order.

                       See DIP Term Sheet, p. 2

Liens and Priorities   The liens contemplated by the DIP Term Sheet will follow the following priority until the
Bankruptcy Rule        Termination Date, in each case subject to the Carve Out in all respects: (a) first priority
4001(c)(l)(B)(i)       liens on the nine Specified Vessels, (b) subject to entry of the Final DIP Order, first
                       priority liens on the proceeds of Avoidance Actions, (c) first priority liens on the BTC
                       Loan; and (d) first priority liens on the proceeds of each of the foregoing.
                       See Interim DIP Order ¶ 8.

Carve Out              The DIP Orders provide a “Carve Out” of certain statutory fees and allowed professional
Bankruptcy Rule        fees of the Debtors pursuant to section 1103 of the Bankruptcy Code.
4001(c)(1)(B)
                       See Interim DIP Order, ¶ 4.

Challenge Period       The Interim DIP Order provides for a standard and customary challenge period no later
Bankruptcy Rule        than:
4001(c)(l)(B)
                           (a) if a Creditors’ Committee is not appointed, 75 days after entry of the Interim DIP
                               Order;
                           (b) if a Creditors’ Committee is appointed, 60 days after appointment of such
                               Creditors’ Committee; and
                           (c) any later date as has been ordered by the Court for cause upon a motion filed and
                               served within any applicable period of time set forth in this provision.
                       See Interim DIP Order, ¶ 24.

Adequate Protection    The adequate protection provided to the Prepetition Secured Parties shall be in accordance
Bankruptcy Rules       with the Interim DIP Order, including the granting of replacement liens, superpriority
4001(b)(l)(B)(iv),     claims, professional fee reimbursement, and current pay of postpetition interest at the
4001(c)(1)(B)(ii)      non-default contract rate.
                       See Interim DIP Order, ¶ 16.




                                                      12
          Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 13 of 52




      Bankruptcy Rule                            Summary of Material Terms/Significant Provisions

    Events of Default         The Interim DIP Order contain events of default that are usual and customary for
    Bankruptcy Rule           debtor-in-possession financings, including without limitation, the failure to timely
    4001(c)(l)(B)             comply with the milestones, entry of an order converting the Chapter 11 Cases to a
                              Chapter 7, and an order appointing a chapter 11 trustee in the Chapter 11 Cases..
                              See Interim DIP Order, ¶ 10.

    Waiver /                  Pursuant to the Interim DIP Order, the automatic stay provisions of section 362 of the
    Modification of the       Bankruptcy Code are modified to the extent necessary to implement and effectuate the
    Automatic Stay            terms of the Interim DIP Order.
    Bankruptcy Rule
    4001(c)(1)(B)(iv)         See Interim DIP Order, ¶ 10, 16, 22.


                                  Statement Regarding Significant Provisions

           15.      The       Interim        DIP       Order        contains        certain       of      the      provisions

(the “Significant Provisions”)4 identified in section J, paragraph 27 of the Complex Case

Procedures as detailed below:

                 a. Liens on Proceeds of Avoidance Actions. Subject to entry of the Final DIP Order.

                 b. Default Provisions and Remedies. Notwithstanding the automatic stay, the DIP
                    Agent or the Required DIP Lenders are permitted to, immediately upon the
                    occurrence and during the continuance of any Event of Default send written notice
                    of an Event of Default to the Debtors, the U.S. Trustee, counsel for the Prepetition
                    Secured Parties, and any statutory committee appointed in these cases. Upon the
                    delivery of such notice, the DIP Agent may (i) immediately terminate the DIP
                    Facility and any DIP Loan Document as to any future liability or obligation of the
                    DIP Secured Parties, but without affecting any of the DIP Obligations or the DIP
                    Liens securing the DIP Obligations; (ii) declare all DIP Obligations to be
                    immediately due and payable; (iii) invoke the right to charge interest at the default
                    rate under the DIP Documents; and (iv) one business day after delivery of the notice
                    of an Event of Default, foreclose on the BTC Loan (subject to any appropriate
                    remedy the Court may fashion at the Stay Relief Hearing (as defined in the Interim
                    DIP Order)).

                 c. Release of Claims. Subject to the limitations set forth in paragraph 20 of the
                    Interim DIP Order and entry of the Final DIP Order, the Debtors shall release claims

4
      Significant Provisions refer to those provisions that contain: (a) sale or plan confirmation milestones;
      (b) cross-collateralization; (c) roll ups; (d) liens on avoidance actions or proceeds of avoidance actions; (e) default
      provisions and remedies; (f) releases of claims against lenders or others; (g) limitations on fees for advisors to
      official committees; (h) priming liens; or (i) any other provision that limits the ability of estate fiduciaries to fulfill
      their duties under the Bankruptcy Code and applicable law.

                                                               13
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 14 of 52




                existing prior to entry of the Interim DIP Order against the Prepetition Secured
                Parties related to the Prepetition Secured Claims, the Prepetition Liens, the
                Prepetition Loan Documents (each as defined in the Interim DIP Order) or any of
                the transactions contemplated thereby, or the relationship between BTC and the
                Prepetition Secured Guarantors, on the one hand, and the applicable Prepetition
                Secured Party, on the other hand.

             d. Limitations on Use of DIP Financing Proceeds and Collateral. As more fully set
                forth in the Interim DIP Order, the DIP Loans, the DIP Collateral, the Cash
                Collateral, and the Prepetition Collateral, as the case may be, may not be used by
                the Debtors, any committee (if appointed), or any trustee to, among other
                things: (i) use or seek to use Cash Collateral other than as provided in the Interim
                DIP Order of the Final DIP Order, except as expressly permitted by the terms of
                the DIP Documents, selling or otherwise disposing of DIP Collateral; (ii) seek
                authorization to obtain liens or security interests that are senior to, or on a parity
                with, the DIP Liens, the DIP Superpriority Claims, the Wells Fargo Liens, the Wells
                Fargo Replacement Liens, the Wells Fargo Superpriority Claim, or the Wells Fargo
                Administrative Claim, as applicable; or (iii) prepare, assert, join, commence,
                support or prosecute any action for any claim, counter-claim, action, proceeding,
                application, motion, objection, defense, or other contested matter seeking any
                order, judgment, determination or similar relief against, or adverse to the interests
                of, in any capacity, against any of the DIP Secured Parties or Prepetition Secured
                Parties, as the case may be, with respect to any transaction, occurrence, omission,
                action or other matter (including formal discovery proceedings in anticipation
                thereof).

       16.      The DIP Facility is critical to the Debtors’ plan to restart operations and essential

to facilitating a successful restructuring. In light of the foregoing, the Debtors submit that the

Significant Provisions are appropriate under the facts and circumstances of these chapter 11 cases.

Accordingly, the Significant Provisions in the Interim DIP Order and the Final DIP Order should

be approved.

                           The Debtors’ Prepetition Capital Structure.

       17.      As of the Petition Date, the Debtors have approximately $229.5 million in

aggregate principal amount of funded debt obligations.




                                                  14
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 15 of 52




                                                                               Principal Amount
         Funded Debt                 Agent / Lenders           Maturity           Outstanding
                                                                               (in USD millions)
                                               Secured Debt

  Prepetition Revolving Credit
             Facility               Wells Fargo, N.A.       February 7, 2020    $164.1 million
         ($165 million)


    Prepetition Aircraft Loan
                                  Fortress Credit Co LLC    March 10, 2021        $25 million
         ($25 million)

 Total Secured Debt                                                             $189.1 million

                                   Unsecured Bouchard Promissory Notes

                                 Morton S. Bouchard III,
                                 and Morton S. Bouchard
  Unsecured Promissory Notes                             December 31, 2025       $40.4 million
                                  III 2017 Family Trust
                                      (Exempt Share)

 Total Unsecured Debt                                                            $40.4 million
 Total Outstanding Funded Debt                                                  $229.5 million

        A.       Prepetition Revolving Credit Facility.

        18.      On October 30, 2013, Bouchard entered into a $100 million revolving credit facility

(the “Prepetition Revolving Credit Facility”), pursuant to the loan agreement by and among

Bouchard, as borrower, and Wells Fargo Bank, National Association (“Wells Fargo”), as lender,

as amended and supplemented from time to time (the “Wells Fargo Loan Agreement”). The parties

agreed to increase the Prepetition Revolving Credit Facility size to $165,000,000 on February 4,

2015. The Prepetition Revolving Credit Facility matured as of February 7, 2020. It is guaranteed

by certain of Bouchard’s subsidiaries and secured by ship mortgages (the “Prepetition

Guarantors”).

        19.      As of the date hereof, there is approximately $164.1 million in outstanding

principal amount of borrowings under the Prepetition Revolving Credit Facility, in addition to

approximately $6.9 million of accrued and unpaid interest.


                                                       15
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 16 of 52




       B.      Prepetition Aircraft Loan.

       20.     On March 10, 2020, Bouchard entered into a $25 million term loan (the “Aircraft

Loan”), pursuant to the loan and aircraft security agreement by and among Bouchard, as borrower,

a syndicate of lenders, and Fortress Credit Co LLC, as initial lender and agent (the “Loan and

Aircraft Security Agreement”). The Aircraft Loan will mature on March 10, 2021. The prepetition

Aircraft Loan was made for the benefit of Bouchard in connection with the re-financing of a certain

aircraft (the “Company Aircraft”) and is secured by a lien on, among other things, the Company

Aircraft and all of the other collateral described or referred to in the Loan and Aircraft Security

Agreement or any of the other related loan documents, and all proceeds of the foregoing. The

proceeds of the Prepetition Aircraft Loan were used to, among other things, pay all outstanding

employee back-pay, pay certain hull insurance premiums, pay P&I insurance installment

obligations, and ultimately secure a temporary 90-day document of compliance certification to

restart operations.

       21.     As of the date hereof, there is $25 million in outstanding principal amount of

borrowings under the Loan and Aircraft Security Agreement, in addition to approximately

$258,333.33 million in unpaid, matured prepetition interest.

       C.      Unsecured Bouchard Promissory Notes.

       22.     From the first quarter of 2019 to the third quarter of 2020, the Bouchard family

made a series of loans to the Debtors pursuant to unsecured promissory notes, approximately $40.4

million of which remains outstanding (the “Unsecured Bouchard Promissory Notes”). Each of the

promissory notes has a scheduled maturity of December 31, 2025, and carries an interest rate equal

to the applicable Federal rate for the month in which loans were advanced with a range of 0.35%

to 2.63% per annum.



                                                16
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 17 of 52




                             The Debtors Have an Immediate Need for
                     Debtor-in-Possession Financing and Use of Cash Collateral.

       23.     In order to fund these chapter 11 cases and restart operations, the Debtors require

immediate access to the DIP Facility and the continued use of Cash Collateral. The Debtors’

business is cash intensive, with significant costs required to fund projects and the Debtors’

expansive operations, once resumed, and to satisfy obligations to vendors and employees. As

such, the Debtors will need immediate use of Cash Collateral and, more critically, access to the

additional liquidity provided by the DIP Facility (through the new money financing provided upon

entry of the DIP Orders) to, among other things, pay former employee wages and benefits, pay

undisputed trade and maritime lienholder claims, hire new or rehire former employees, procure

goods and services, fund general and corporate operating needs, and fund the administration of

these chapter 11 cases. See First Day Decl. ¶ 64. The Debtors’ ability to make such payments

during these chapter 11 cases is essential to their operational restart and the preservation of their

assets. See id. Accordingly, the proposed DIP Facility will provide much-needed stabilization to

the Debtors’ business operations and maximize the likelihood of the Debtors’ ability to implement

a comprehensive restructuring and revitalize their business.

             Alternative Sources of Financing Are Not Available on Better Terms.

       24.     In connection with the Debtors’ determination that chapter 11 proceedings would

be required to accomplish their restructuring, the Debtors, with the assistance of their advisors,

began to evaluate the size of the required postpetition financing facility for these chapter 11 cases

and the state of the market in which the Debtors would be seeking financing. See Morgner Decl.

¶ 6. Recognizing that the Debtors would need daily access to liquidity to fund their operations,

the Debtors, with the assistance of Jefferies, engaged in good faith, arm’s-length negotiations with

the DIP Lenders after Jefferies engaged in initial outreach for postpetition financing sources.

                                                 17
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 18 of 52




Morgner Decl. ¶ 9. The Debtors, with the assistance of Jefferies, moved expeditiously to continue

these efforts, commencing negotiations on DIP proposals the same week Jefferies was engaged.

Id.

       25.     Despite moving quickly, the Debtors also sought financing from numerous

third-party sources prior to agreeing to the DIP Term Sheet. To that end, Jefferies solicited

proposals from parties outside the Debtors’ existing prepetition capital structure. The prospective

third-party lenders were comprised of eighteen banks, credit funds, and other interested parties, in

addition to the prepetition secured lenders, that are in the business of extending postpetition

financing under similar circumstances. Of these institutions, eight executed non-disclosure

agreements and began conducting due diligence. Morgner Decl. ¶11.

       26.     Ultimately, of the foregoing parties, only two, including Hartree, submitted a

proposed term sheet. The Debtors decided to focus their efforts on these proposals and negotiated

the economics, milestones, covenants, and other provisions of each proposed financing. Both

parties submitted multiple financing proposals with improved terms. These efforts ultimately

culminated with the DIP Lenders’ proposal, which is currently the best available financing under

the circumstances. Given the Debtors urgent need for liquidity, the Debtors and the DIP Lenders

have worked expeditiously to negotiate the terms of the DIP Term Sheet in advance of the Debtors’

“first day” hearing. Morgner Decl. ¶13. Despite there being substantial unencumbered value in

the Debtors’ assets, no potential lender was willing to provide a better offer than the DIP Facility.

Morgner Decl. ¶14.

       27.     Concurrently with the marketing efforts, the Debtors, with the assistance of

Jefferies, engaged in discussions with Wells Fargo regarding their interest in providing

debtor-in-possession financing. They declined to provide financing to the Debtors, but are


                                                 18
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 19 of 52




supportive of the Debtors’ efforts to obtain financing in exchange for the adequate protection

measures set forth in the Interim DIP Order. Morgner Decl. ¶ 12. The Interim DIP Order contains

terms agreed upon between the Debtors and Wells Fargo regarding adequate protection of its

interest in the collateral under the Revolving Credit Facility, including replacement liens, a

superpriority claim to the extent of any diminution in value of the Wells Fargo Collateral, payment

of professional fees, and an allowed administrative expense claim for certain expenditures made

by Wells Fargo for the benefit of the Debtors.5

        28.     In light of the marketing process for postpetition financing, the Debtors, in

consultation with their advisors, determined that the DIP Lenders’ financing proposal was the best

financing option presently available to the Debtors under the circumstances. The economic terms

of the DIP Facility (such as the contemplated pricing, fees, and interest rate) were negotiated at

arm’s length and are consistent with the terms of debtor-in-possession financings in comparable

circumstances. Morgner Decl. ¶ 18. The DIP Facility provides the Debtors and their creditor

constituencies with the best financing option presently available to the Debtors and the terms of

the DIP Facility are reasonable under the circumstances. Morgner Decl. ¶ 19.

        29.     Accordingly, the terms of the DIP Facility are reasonable, and approval of the DIP

Facility is in the best interests of the Debtors’ estates and the Debtors respectfully request entry of

the DIP Orders approving the DIP Facility.




5
    For example, on September 29, 2020, Wells Fargo advanced $530,634 to the Debtors’ insurance broker to pay
    the premium and avoid cancellation of coverage under the Debtors’ hull and machinery insurance policy.

                                                     19
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 20 of 52




                                            Basis for Relief

I.      The Debtors Should Be Authorized to Obtain Postpetition Financing through the DIP
        Documents.

        A.      Entering into the DIP Documents Is an Exercise of the Debtors’ Sound
                Business Judgment.

        30.     The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Documents, obtain access to the DIP Facility, and continue using

the Cash Collateral. Courts grant considerable deference to a debtor’s business judgment in

obtaining postpetition secured credit, so long as the agreement to obtain such credit does not run

afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re N. Bay

Gen. Hosp., Inc., No. 08-20368 (Bankr. S.D. Tex. July 11, 2008) (order approving postpetition

financing on an interim basis as exercise of debtors’ business judgment); In re L.A. Dodgers

LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business

judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40

(Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion under section 364

is to be utilized on grounds that permit reasonable business judgment to be exercised so long as

the financing agreement does not contain terms that leverage the bankruptcy process and powers

or its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”).

        31.     To determine whether a debtor has met this business judgment standard, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

the [Bankruptcy] Code”).

                                                   20
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 21 of 52




       32.     To evaluate whether the terms of postpetition financing are fair and reasonable,

courts consider the terms in light of the relative circumstances of both the debtor and the potential

lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003); see also

Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen

McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have

to enter into “hard bargains” to acquire funds for its reorganization).

       33.     The Debtors’ determination to move forward with the DIP Facility is a sound

exercise of their business judgment following an efficient but thorough process and careful

evaluation of alternatives. Specifically, the Debtors and their advisors determined that the Debtors

would require additional postpetition financing to support the restart of their operations and the

administration of their chapter 11 cases, and to provide additional flexibility during these

chapter 11 cases. The Debtors negotiated the DIP Documents with the DIP Lenders in good faith,

at arm’s length, and with the assistance of their advisors, and the Debtors believe that they have

obtained the best financing available under the circumstances. As discussed, the Debtors, through

negotiations, ultimately determined that the DIP Facility was the best available alternative given

the time constraints. Accordingly, the Court should authorize the Debtors’ entry into the DIP

Documents as a reasonable exercise of the Debtors’ business judgment.

       B.      The Debtors Should Be Authorized to Grant Liens and Superpriority Claims
               to the DIP Lenders and the Borrowers.

       34.     The Debtors propose to obtain financing under the DIP Facility, in part, by

providing superpriority claims and liens pursuant to section 364(c) of the Bankruptcy Code.




                                                 21
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 22 of 52




Significantly, the Debtors propose to provide first priority liens on substantially all of the Debtors’

unencumbered assets as well as junior perfected liens on all of the Prepetition Collateral.

       35.     In the event that a debtor demonstrates that it is unable to obtain unsecured credit

allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code,

section 364(c) provides that a court:

               [M]ay authorize the obtaining of credit or the incurring of debt
               (1) with priority over any or all administrative expenses of the kind
               specified in section 503(b) or 507(b) of [the Bankruptcy Code];
               (2) secured by a lien on property of the estate that is not otherwise
               subject to a lien; or (3) secured by a junior lien on property of the
               estate that is subject to a lien.

See also In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under

section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon showing that

unsecured credit cannot be obtained). Courts have articulated a three-part test to determine

whether a debtor is entitled to financing pursuant to section 364(c) of the Bankruptcy Code.

Specifically, courts look to whether:

               a.      the debtor is unable to obtain unsecured credit under section
                       364(b) of the Bankruptcy Code, i.e., by allowing a lender
                       only an administrative claim;

               b.      the credit transaction is necessary to preserve the assets of
                       the estate; and

               c.      the terms of the transaction are fair, reasonable, and
                       adequate, given the circumstances of the debtor-borrower
                       and proposed lenders.

See In re Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary

Hosp., 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988).

       36.     As noted above, no other party was interested in providing, or willing to provide,

postpetition financing to the Debtors on an unsecured basis. Despite there being substantial

unencumbered value in the Debtors’ assets, no potential lender was willing to provide a better

                                                  22
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 23 of 52




offer than the DIP Facility, taking into account the Debtors’ competitive and commercial concerns.

In addition, the Debtors and the DIP Lenders specifically negotiated for the Borrowers to fund an

intercompany loan with superpriority claim status (i.e., the BTC Loan) to BTC—a non-DIP

Obligor that, as discussed more fully in the Debtors’ cash management motion [Docket No. 93],

is the primary entity through which the Debtors make operating disbursements—to facilitate the

Debtors’ ability to use proceeds of the DIP Facility to fund operations.            Accordingly, the

DIP Facility’s structure is appropriate in light of the Debtors’ financing needs and the lack of viable

non-priming debtor-in-possession financing alternatives.

       37.     Accordingly, the Debtors submit that granting liens and superpriority claims

pursuant to section 364(c) of the Bankruptcy Code to secure the DIP Facility is both warranted

and appropriate under the circumstances.

       C.      No Comparable Alternative to the DIP Facility Is Reasonably Available.

       38.     A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.”

Sky Valley, Inc., 100 B.R. at 113; see also In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986)

(demonstrating that credit was unavailable absent the senior lien by establishment of unsuccessful

contact with other financial institutions in the geographic area); In re Ames Dep’t Stores, 115 B.R.

at 37–39 (debtor must show that it made reasonable efforts to seek other sources of financing under

section 364(a) and (b)).



                                                  23
         Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 24 of 52




          39.      Here, the Debtors conducted a pre- and post-petition debtor-in-possession

marketing process that confirmed the best actionable option under the circumstances was the DIP

Facility. The DIP Facility will avoid expensive litigation at the outset of these cases, enable the

Debtors to pursue an operational restart and comprehensive restructuring, and represents the lowest

cost alternative available to the Debtors.

II.       The Debtors Should Be Authorized to Continue to Use the Cash Collateral.

          40.      The Debtors’ use of property of their estates, including the Cash Collateral, is

governed by section 363 of the Bankruptcy Code,6 which provides in relevant part that:

                   If the business of the debtor is authorized to be operated under
                   section . . . 1108 . . . of this title and unless the court orders
                   otherwise, the [debtor] may enter into transactions, including the
                   sale or lease of property of the estate, in the ordinary course of
                   business, without notice or a hearing, and may use property of the
                   estate in the ordinary course of business without notice or a hearing.

11 U.S.C. § 363(c)(1). Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor may not

use cash collateral unless “(A) each entity that has an interest in such cash collateral consents; or

(B) the court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the

provisions of this section.”

          41.      Section 363(e) of the Bankruptcy Code provides for adequate protection of interests

in property when a debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code

provides for adequate protection of interests in property due to the imposition of the automatic



6
      Section 363(a) of the Bankruptcy Code defines “cash collateral” as follows:
          Cash, negotiable instruments, documents of title, securities, deposit accounts, or other cash
          equivalents whenever acquired in which the estate and an entity other than the estate have an interest
          and includes the proceeds, products, offspring rents, or profits of property and the fees, charges,
          accounts or other payments for the use or occupancy of rooms and other public facilities in hotels,
          motels, or other lodging properties subject to a security interest as provided in section 552(b) of this
          title, whether existing before or after the commencement of a case under this title.
      11 U.S.C. § 363(a).

                                                            24
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 25 of 52




stay. See In re 52 Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361

of the Bankruptcy Code provides examples of forms of adequate protection, such as granting

replacement liens and administrative claims, generally, what constitutes adequate protection is

decided on a case-by-case basis. See In re Columbia Gas Sys., Inc., No. 91-803, 1992 WL 79323,

at *2 (Bankr. D. Del. Feb. 18, 1992); In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996)

(“the determination of adequate protection is a fact-specific inquiry . . . left to the vagaries of each

case”); see also In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (the application

of adequate protection “is left to the vagaries of each case, but its focus is protection of the secured

creditor from diminution in the value of its collateral during the reorganization process”) (citation

omitted).

        42.     Wells Fargo and Fortress will inherently benefit from the Debtors’ proposed use of

property of their estates, including the Cash Collateral, which will prevent avoidable diminution

in value of the Cash Collateral, and enhance the likelihood of preserving the Debtors’ overall going

concern value as the Debtors continue to negotiate with all of their key stakeholders. Preservation

of the Debtors’ business as a going concern in and of itself serves to provide such parties “adequate

protection” for Bankruptcy Code purposes. See 495 Cent. Park Ave. Corp., 136 B.R. 626, 631

(Bankr. S.D.N.Y. 1992) (noting that, in determining whether protection is “adequate,” courts

consider “whether the value of the debtor’s property will increase as a result of the” use of

collateral or provision of financing); In re Sky Valley, Inc., 100 B.R. 107, 114 (Bankr. N.D. Ga.

1988) (“an increase in the value of the collateral . . . resulting from superpriority financing could

result in adequate protection.” (citation omitted)), aff’d sub nom. Anchor Sav. Bank FSB v. Sky

Valley, Inc., 99 B.R. 117 (N.D. Ga. 1989).




                                                  25
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 26 of 52




       43.     As set forth in the Interim DIP Order, the Debtors propose to provide Wells Fargo

and Fortress with a variety of adequate protection to protect against the postpetition diminution in

value of the Cash Collateral (as well as the Prepetition Collateral) resulting from the use of the

Cash Collateral by the Debtors and the imposition of the automatic stay. The Debtors believe that

the adequate protection in the proposed Interim DIP Order is necessary and sufficient for the

Debtors to continue to use Cash Collateral. Accordingly, the Debtors submit that the adequate

protection is (a) fair and reasonable, (b) necessary to satisfy the requirements of sections 363(c)(2)

and 363(e) of the Bankruptcy Code, and (c) in the best interests of the Debtors and their estates.

III.   The Debtors Should Be Authorized to Pay the Interest and Fees Required by the DIP
       Agent and the DIP Lenders under the DIP Documents.

       44.     Under the DIP Documents, the Debtors have agreed, subject to Court approval, to

pay certain interest and fees to the DIP Agent and the DIP Lenders. In particular, as noted above,

the Debtors have agreed to pay:

               a.      Interest Rate. LIBOR plus 7%, with LIBOR to be determined by the DIP
                       Lenders (1% LIBOR floor), per annum and compounded and payable
                       monthly in kind.
               b.      Structuring Fee: 1% of the aggregate principal amount of the DIP
                       Commitments, payable in kind at the closing.
               c.      Original Issue Discount: 5% of the aggregate principal amount of the DIP
                       Commitments, structured as an original issue discount of the DIP Loans and
                       payable in kind on each draw date.
               d.      Exit Fee: $3 million, payable upon repayment in full of the DIP Loan,
                       subject to a rebate to be agreed upon if the DIP Lenders provide exit
                       financing.
       45.     As set forth in the Morgner Declaration, the Debtors believe that the interest and

fees to be paid under the DIP Facility are consistent with the market and appropriate, particularly

in light of the circumstances of these chapter 11 cases and the marketing process undertaken, and

represent the best financing option presently available to the Debtors. See Morgner Decl. ¶¶ 18-19.


                                                 26
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 27 of 52




The Debtors considered the initial draw fees and exit fee described above when determining in

their sound business judgment that the DIP Facility is reasonable and constitutes the best

actionable terms on which the Debtors can obtain the postpetition financing necessary to continue

their operations, prosecute their cases, and benefit the Debtors’ estates. Accordingly, the Court

should authorize the Debtors to pay the interest and fees provided under the DIP Documents in

connection with the DIP Facility.

IV.    The DIP Agent and the DIP Lenders Should Be Afforded Good-Faith Protection
       under Section 364(e).

       46.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under this
               section [364 of the Bankruptcy Code] to obtain credit or incur debt,
               or of a grant under this section of a priority or a lien, does not affect
               the validity of any debt so incurred, or any priority or lien so granted,
               to an entity that extended such credit in good faith, whether or not
               such entity knew of the pendency of the appeal, unless such
               authorization and the incurring of such debt, or the granting of such
               priority or lien, were stayed pending appeal.

       47.     The DIP Facility is the result of (i) the Debtors’ reasonable and informed

determination that the DIP Lenders offered the most favorable terms on which to obtain vital

postpetition financing, and (ii) extensive arm’s-length, good-faith negotiations between the

Debtors and the DIP Secured Parties. The Debtors submit that the terms and conditions of the

DIP Facility are reasonable and appropriate, and the proceeds of the DIP Facility will be used only

for purposes that are permissible under the Bankruptcy Code. Further, the Debtors market-tested

the terms of the DIP Facility before determining that the DIP Facility provided the best terms

available under the circumstances. Accordingly, the Court should find that the obligations arising
                                                  27
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 28 of 52




under the DIP Facility and other financial accommodations made to the Debtors have been

extended by the DIP Agent and the DIP Lenders in “good faith” within the meaning of

section 364(e) of the Bankruptcy Code and therefore the DIP Secured Parties are entitled to all of

the protections afforded thereby.

V.     The Automatic Stay Should Be Modified on a Limited Basis.

       48.     The Interim DIP Order provides that the automatic stay provisions of section 362

of the Bankruptcy Code will be modified to allow the DIP Lenders to file any financing statements,

security agreements, notices of liens, and other similar instruments and documents in order to

validate and perfect the liens and security interests granted to them under the DIP Orders. The

proposed Interim DIP Order further provides that the automatic stay is modified to the extent

necessary to implement and effectuate the terms of the Interim DIP Order.

VI.    Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
       Would Cause Immediate and Irreparable Harm.

       49.     Bankruptcy Rule 4001(b) provides that a final hearing on a motion to use cash

collateral pursuant to section 363 of the Bankruptcy Code may not be commenced earlier

than 14 days after the service of such motion. Upon request, however, the court is empowered to

conduct an interim expedited hearing on the motion at which it may authorize a debtor to use cash

collateral to the extent necessary to avoid immediate and irreparable harm to a debtor’s estate.

See Bankruptcy Rule 4001(b)(2). Section 363(c)(3) of the Bankruptcy Code authorizes the court

to conduct a preliminary hearing and to authorize the use of cash collateral “if there is a reasonable

likelihood that the [debtor] will prevail at the final hearing under [section 363(e) of the Bankruptcy

Code].” 11 U.S.C. § 363(c)(3). Furthermore, the Complex Case Procedures provide that “[o]n




                                                 28
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 29 of 52




motion by the debtor(s), a hearing . . . will routinely be conducted within three business days to

consider . . . cash collateral use[.]” Complex Case Procedures, § I, ¶ 20.

       50.     For the reasons noted above, the Debtors have an immediate postpetition need to

access Cash Collateral and the DIP Facility. Prior to the Petition Date, the Debtors, in consultation

with their advisors, began to evaluate the size of the required postpetition financing facility for

these chapter 11 cases. See Morgner Decl. ¶ 6. As of the commencement of the chapter 11 cases,

the Debtors had approximately $170,000 of remaining liquidity. Without the requisite liquidity to

maintain and operate its fleet at its usual industry-leading safety standards, their operations came

to a grinding halt upon the U.S. Coast Guard’s revocation of the Debtors’ requisite Document of

Compliance. See First Day Decl. ¶¶ 44-45. The Debtors thus believe that immediate access to

Cash Collateral and the DIP Facility is essential for at least three reasons:

       51.   First, the Debtors believe that a significant injection of liquidity is essential to give

the Debtors time to undertake certain key operational initiatives to ensure their fleet is in full

compliance with all operating regulations, which includes hiring necessary personnel to oversee

compliance and otherwise exceed safety standards and emerge as a stronger enterprise. The DIP

Facility and use of Cash Collateral will further unlock the value of the Debtors’ unencumbered

assets and position the Debtors for success within and beyond these chapter 11 cases. See First

Day Decl. ¶ 63.

       52.   Second, the Debtors do not expect to be able to generate sufficient levels of cash flow

to cover their operating needs and the projected costs of these chapter 11 cases because they are

not presently operational and serving customers. See id.




                                                 29
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 30 of 52




       53.   Third, access to the proposed DIP Facility will send a clear signal to the market,

including the Debtors’ employees, customers, and vendors, that the Debtors’ operations can and

will return to a business-as-usual basis. See id.

       54.     In short, the Debtors believe that access to Cash Collateral and the DIP Facility will

ensure the Debtors have sufficient funds to preserve and maximize the value of their estates,

responsibly administer these chapter 11 cases to implement and effectuate their restructuring, and

pursue their restructuring goals to ensure the Debtors operate a safe and go-forward operation.

       55.     Accordingly, pursuant to section 363(c)(3) of the Bankruptcy Code and Bankruptcy

Rule 4001(b), the Debtors request that the Court conduct an expedited hearing on this Motion, and

enter the proposed Interim DIP Order authorizing the Debtors to enter into the DIP Facility and

use the Cash Collateral.

                                    Request for Final Hearing

       56.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable, and fix the time and date

prior to the Final Hearing for parties to file objections to this Motion.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       57.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                       Reservation of Rights

       58.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of


                                                    30
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 31 of 52




any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy

law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Motion or any order granting the relief

requested by this Motion or a finding that any particular claim is an administrative expense claim

or other priority claim; (e) a request or authorization to assume, adopt, or reject any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as to the

validity, priority, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of the Debtors’, or any

other party in interest’s, rights under the Bankruptcy Code or any other applicable law; or (h) a

concession by the Debtors that any liens (contractual, common law, statutory, or otherwise) that

may be satisfied pursuant to the relief requested in this Motion are valid, and the rights of all parties

in interest are expressly reserved to contest the extent, validity, or perfection or seek avoidance of

all such liens. If the Court grants the relief sought herein, any payment made pursuant to the

Court’s order is not intended and should not be construed as an admission as to the validity of any

particular claim or a waiver of the Debtors’ or any other party in interest’s rights to subsequently

dispute such claim.

                                                Notice

        59.     Notice of the hearing on the relief requested in this Motion will be provided by the

Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as

the Local Rules, and is sufficient under the circumstances. Without limiting the foregoing, due

notice will be afforded, whether by facsimile, electronic mail, overnight courier or hand delivery,

to parties-in-interest, including: (a) the Office of the U.S. Trustee for the Southern District of

Texas; (b) entities listed as holding the 30 largest unsecured claims against the Debtors (on a
                                                   31
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 32 of 52




consolidated basis); (c) Wells Fargo Bank, National Association, and counsel thereto; (d) Fortress

Credit Co LLC, and counsel thereto; (e) the DIP Lenders and counsel thereto; (f) the United States

Attorney’s Office for the Southern District of Texas; (g) the Internal Revenue Service; (h) the

United States Securities and Exchange Commission; (i) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors conduct business; (j) the state

attorneys general for states in which the Debtors conduct business; and (k) any party that has

requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature

of the relief requested, no other or further notice need be given.




                                                 32
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 33 of 52




       The Debtors respectfully request that the Court enter the the Interim DIP Order and Final

DIP Order, granting the relief requested in this Motion and granting such other and further relief

as is appropriate under the circumstances.


 Houston, Texas
 October 21, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL
 Genevieve M. Graham (TX Bar No. 24085340)         LLP
 1401 McKinney Street, Suite 1900                  Ryan Blaine Bennett, P.C. (pro hac vice pending)
 Houston, Texas 77010                              W. Benjamin Winger (pro hac vice pending)
 Telephone:      (713) 752-4200                    300 North LaSalle Street
 Facsimile:      (713) 752-4221                    Chicago, Illinois 60654
 Email:          mcavenaugh@jw.com                 Telephone: (312) 862-2000
                ggraham@jw.com                     Facsimile: (312) 862-2200
                                                   Email:        ryan.bennett@kirkland.com
                                                                 benjamin.winger@kirkland.com

 Proposed Co-Counsel to the Debtors                Proposed Co-Counsel to the Debtors
 and Debtors in Possession                         and Debtors in Possession
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 34 of 52




                                     Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Local Rule 9013-1(i).

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh

                                     Certificate of Service

        I certify that on October 21, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 35 of 52




                           EXHIBIT A

                          DIP Term Sheet
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 36 of 52

                                                                           Execution Version


                            Senior Secured Super-Priority
                          Debtor-in-Possession Credit Facility

                     Summary of Principal Terms and Conditions
                                    October 21, 2020
Borrower:         “Borrower” has the meaning set forth in the DIP Order.

DIP Guarantors:   “DIP Guarantors” has the meaning set forth in the DIP Order.

DIP Agent:        A DIP Lender (as defined below) or other entity reasonably satisfactory
                  to the DIP Lenders and Borrower. The initial DIP Agent is Hartree
                  Partners, LP.
DIP Lenders:      Hartree Partners, LP (and/or one or more of its designated affiliates
                  and/or related funds) (individually or collectively, the “DIP Lenders”).
                  The sole initial DIP Lender is Hartree Partners, LP.
Term              The DIP Loan will have a 12 month maturity, with a 6 month extension
                  at Lender’s sole discretion.
Collateral:       Subject to the Carve Out (as defined in the DIP Order) and as more fully
                  set forth in the DIP Order, secured by (i) a first-priority lien on the (A)
                  barges and tugs identified on Annex A hereto (the “Specified Vessels”)
                  and any and all proceeds thereof or received in connection therewith, (B)
                  subject to entry of the Final Order, proceeds of avoidance actions, none
                  of which are subject to any prepetition liens and (C) the BTC Loan (as
                  defined in the DIP Order) (the foregoing clauses (A) through (C)
                  collectively, the “DIP Collateral”); and (ii) super-priority administrative
                  expense claims against the Debtors.
Adequate          Customary adequate protection packages for Wells Fargo and Fortress
Protection:       Credit Co LLC acceptable to the DIP Lenders, including current payment
                  of postpetition interest at non-default rate and current payment of
                  professionals’ fees.
Type and          A multi-draw secured debtor-in-possession term loan facility (the “DIP
Amount of the     Facility” and the loans thereunder, the “DIP Loans”), consisting of a new
DIP Facility;     money multiple draw term loan in an aggregate principal amount of up to
Availability:     $60 million, with $28.8 million (the “Initial DIP Draw”) to be available
                  (“Interim Availability”) following the entry of the Interim Order and
                  $31.2 million (the “Final DIP Draw”) to be available (“Full
                  Availability”) subject to (x) the execution of the DIP Credit Agreement
                  (as defined below) and (y) the receipt or satisfaction of: (i) entry of a
                  final order (acceptable to the DIP Lenders in all respects) by the
                  Bankruptcy Court approving the DIP Loan on a final basis; (ii) a
                  business plan and the Budget (as defined below) (acceptable to the DIP
                  Lenders in all respects) providing for, with respect to each of the
                  Company’s barges and tugs, the licensing and operation of such vessel
                  during such 13-week period; and (iii) other conditions set forth and as
                  agreed in the DIP Credit Agreement The commitments to make the DIP
        Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 37 of 52




                   Loans are referred to herein as the “DIP Commitments”. Once repaid or
                   prepaid, no portion of the DIP Loans may be reborrowed.
Chief              In connection with the Borrower’s chapter 11 filing, Borrower to appoint
Restructuring      Matthew Ray, of Portage Point Partners, as the chief restructuring officer
Officer:           (“CRO”) with customary duties and responsibilities. The CRO shall
                   report directly to Morton S. Bouchard III, who shall have final decision
                   making authority on all matters.
Milestones:        Borrower to file a DIP motion no later than October 21, 2020, interim
                   DIP order (“Interim Order”) entered within 5 business days of the DIP
                   motion, final DIP order (“Final Order”; the Final Order and/or the
                   Interim Order, as applicable, referred to herein as the “DIP Order”)
                   entered within 45 days of entry of the Interim Order. By not later than
                   November 30, 2020, (i) each Specified Vessel shall be secured by first
                   lien mortgages in form and substance satisfactory to the DIP Lenders and
                   (ii) the Borrower and DIP Lenders shall enter into the DIP credit
                   agreement. Additional chapter 11 case milestones as required by the DIP
                   Lenders and agreed by the Borrower shall be included in the Final Order.
Asset Sales:       DIP Collateral sales subject to approval by the DIP Lenders.
Technical and      Borrower to hire necessary personnel to manage the vessels and their
Commercial         operations.
Managers:
Thirteen Week      Prior to the Initial DIP Draw, the Borrower shall deliver to the DIP
Cash Flow          Lenders an initial list of sources and uses (the “Sources and Uses”)
Budget; Business   (acceptable to the DIP Lenders in all respects) and attached hereto as
Plan:              Annex B. Prior to the Final DIP Draw, the Borrower shall deliver a
                   business plan and 13-week budget (the “Budget”) (in each case
                   acceptable to Lender in all respects) and provide immediate access to the
                   DIP Lenders and their advisors.
Budget &           The Borrower will use proceeds from the DIP Loan consistent with (A)
Reporting:         following the Initial DIP Draw and during Interim Availability, the
                   Sources and Uses, and (B) from and after the Final DIP Draw and Full
                   Availability, the Budget, in each case subject to Permitted Deviations (as
                   defined in the DIP Order). The Borrower shall provide the DIP Lenders
                   with a heightened reporting package customary for DIP facilities of this
                   kind, with due regard to the Company’s industry acceptable to the DIP
                   Lenders.
Financial          Budget variance covenants, in each case that are acceptable to the DIP
Covenants:         Lenders, including without limitation, adherence to the Sources and Uses
                   or the then-approved Budget, as applicable, in each case subject to
                   Permitted Deviations (as defined in the DIP Order).
Affirmative &      Usual and customary for facilities of this kind, with due regard to the
Negative           Company’s industry and as set forth in the DIP Order.
Covenants
Carve Out          “Carve Out” has the meaning set forth in the DIP Order.
Use of Proceeds:   The proceeds of the DIP Loan will be used only (a) for disbursements
                   expressly permitted in the Sources and Uses (with respect to the Initial


NY 78273775
        Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 38 of 52




                   DIP Draw and Interim Availability) and the then-approved Budget (with
                   respect to the Final DIP Draw and Full Availability), subject in each case
                   to the DIP Orders and the DIP Loan Documents and (b) for such other
                   purposes as are consented to in advance in writing by the DIP Lenders.
Expenses:          Borrower to pay the DIP Lender’s and Debtors’ professional fees and
                   expenses, including restructuring, local and maritime counsel, financial
                   advisor, and shipping consultant, including funding of retainers upon
                   Initial DIP Draw.
Amortization:      None.
Interest:          L + 7.00%, per annum, with LIBOR to be determined by the DIP Lender,
                   compounded monthly and payable monthly in kind, subject to a 1.00%
                   LIBOR floor.
Fees:              Structuring Fee: 1.00% of the aggregate principal amount of the DIP
                   Commitments, payable in kind at the closing (the “Structuring Fee”).

                   Original Issue Discount: 5.00% of the aggregate principal amount of the
                   DIP Commitments, structured as an original issue discount of the DIP
                   Loans and payable in kind on each draw date (the “Original Issue
                   Discount”).

                   Exit Fee: $3.0 million, payable upon repayment in full of the DIP Loans
                   but subject to rebate to be agreed if the DIP Lenders provide exit
                   financing (the “Exit Fee”).
DIP Order:         The terms herein are subject in all respects to the terms and conditions
                   set forth in the DIP Order.
KEIP:              TBD – standard and customary, acceptable to the DIP Lenders and in
                   accordance with the then-approved budget.
Commercial         The Borrower will offer arms’ length and competitive rates for hire to the
Arrangements:      DIP Agent.
Governing Law:     The Debtors submit to the exclusive jurisdiction and venue of the United
                   States Bankruptcy Court for the Southern District of Texas and waive
                   any right to trial by jury. New York law shall govern the DIP Facility
                   (other than security documents to be governed by local law, as
                   determined by the DIP Lenders).




NY 78273775
        Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 39 of 52




                                         Annex A
                                  Specified Vessels


      Vessel Description                     Legal Owner
1.    B. NO. 272, OFFICIAL NO. 1257375       B. NO. 272 CORP.
2.    B NO 205, OFFICIAL NO. 1191747         B. NO. 205 CORP.
3.    B NO 284, OFFICIAL NO. 1216341         B. NO. 284 CORP.
4.    B NO 282, OFFICIAL NO. 1204610         B. NO. 282 CORP.
5.    DONNA J. BOUCHARD,                     TUG DONNA J. BOUCHARD CORP.
      OFFICIAL NO. 1257374
6.    MORTON S. BOUCHARD JR.,                TUG MORTON S. BOUCHARD JR. CORP.
      OFFICIAL NO. 1265315
7.    FREDERICK E. BOUCHARD,                 TUG FREDERICK E. BOUCHARD CORP.
      OFFICIAL NO. 1265316
8.    LINDA LEE BOUCHARD,                    TUG LINDA LEE BOUCHARD CORP.
      OFFICIAL NO. 1189191
9.    DENISE A. BOUCHARD,                    TUG DENISE A. BOUCHARD CORP.
      OFFICIAL NO. 1251312




NY 78273775
        Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 40 of 52




                                                 Annex B
                                              Sources & Uses
Interim Period Disbursements Summary                                       Initial Draw
($USD)                                                                       Estimate
             (1)
Employees                                                       $                          4,583,135

            (2)
Insurance                                                                                  1,679,378

                   (3)
Maritime Liens                                                                            10,470,455

                    (4)
Other Expenses                                                                             5,403,478

                          (5)(6)
Bankruptcy Cost Reserve                                                                    4,600,000


Total Estimated Disbursements                                   $                         26,736,446

                                        (7)
DIP Facility OID and Structuring Fees                                                      2,038,760


Initial DIP Draw                                                $                         28,775,206


    1. Includes accrued pre-petition employee wages and benefits. Assumes one payroll cycle
       for office and vessel employees (approximately two weeks) due and paid within the
       month of October. Office employees paid bi-weekly; vessel employees paid twice per
       month. Office payroll includes select new hires related to finance functions start in
       October. Represents same quantum as the current office bi-weekly payroll as incurred,
       not cash payment.

    2. Represents Hull, MGL, War, Bumbershoot, Healthcare, D&O and other insurance
       premiums. Includes two quarterly premium payments for Hull insurance due in June and
       September 2020, which may be paid to parties who made protective advances on the
       Company's behalf.

    3. Maritime lienholder payments reflect discussions with management regarding
       outstanding amounts owed, inclusive of ongoing negotiations related to settlement
       payments and installment plans estimated to be due during the Interim Period.

    4. Other Expenses include, but are not limited to, general operational restart costs such as
       rent, utilities and office expenses, as well as adequate protection for Wells Fargo and
       Fortress, insurance brokerage fees, repayment of custodian bills, and additional expenses
       which may be necessary in categories listed herein.

    5. Estimated bankruptcy costs include professional fees & expenses incurred within the
       bankruptcy period for Debtor professionals, including Kirkland, Jefferies, Portage Point,
       Stretto, Chalos & Co, P.C. as Special Maritime Counsel and other related bankruptcy
       costs.


NY 78273775
        Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 41 of 52




    6. Estimated Bankruptcy Costs for Initial Draw include 45 days of accrued fees, beginning
       from Petition Date, for the above listed professional services firms. A portion of the
       bankruptcy costs may be paid out of exit financings or sale proceeds, including accrued
       & unpaid professional fees.

    7. Initial DIP Draw calculated to include Structuring Fee of 1% of total DIP Commitment of
       $60 million and Original Issue Discount ("OID") of 5% of Initial DIP Draw.




NY 78273775
Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 42 of 52




                            EXHIBIT B

                        Morgner Declaration
         Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 43 of 52




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                )
    In re:                                      )                           Chapter 11
                                                )
    BOUCHARD TRANSPORTATION CO., INC., et al., )
                                              1                             Case No. 20-34862 (DRJ)
                                                )
                  Debtors.                      )                           (Jointly Administered)
                                                )                           (Emergency Hearing Requested)

                   DECLARATION OF RICHARD W. MORGNER
                  IN SUPPORT OF THE DEBTORS’ EMERGENCY
                     MOTION FOR ENTRY OF INTERIM AND
               FINAL ORDERS (A) AUTHORIZING THE DEBTORS TO
            OBTAIN POSTPETITION FINANCING, (B) AUTHORIZING THE
            DEBTORS TO USE CASH COLLATERAL, (C) GRANTING LIENS
         AND PROVIDING CLAIMS WITH SUPERPRIORITY ADMINISTRATIVE
         EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
     (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

          I, Richard W. Morgner, hereby declare under penalty of perjury as follows:

          1.       I submit this declaration (this “Declaration”) in support of the Debtors’ Emergency

Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition

Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing

Superpriority Administrative Expense Status, (D) Granting Adequate Protection to the Prepetition

Lenders, and (E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting

Related Relief (the “Motion”),2 which seeks approval of a $60 million new money postpetition

DIP Facility. Pursuant to the Interim Order, the Debtors seek to access approximately $29 million




1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.

2     Capitalized terms used but not defined herein have the meanings given to such terms in the Motion or the DIP
      Term Sheet, as applicable.



KE 71565808
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 44 of 52




of the DIP Facility, subject to the terms of the DIP Term Sheet, and authority for the postpetition

use of Cash Collateral.3

        2.       The statements in this Declaration are, except where specifically noted, based on

my personal knowledge or opinion, on information that I have from the Debtors’ advisors or

employees working directly with me or under my supervision, direction, or control, or from the

Debtors’ books and records maintained in the ordinary course of business. I am not being

specifically compensated for this testimony other than through payments received by

Jefferies LLC (“Jefferies”) as a professional proposed to be retained by the Debtors (including

certain financing fees). If I were called upon to testify, I could and would competently testify to

the facts set forth herein on that basis. I am authorized to submit this Declaration on behalf of the

Debtors.

                              Professional Background and Qualifications

        3.       I   am     a    Managing       Director     and     Joint    Global     Head      of    the    Debt

Advisory & Restructuring Group at Jefferies, a global investment banking firm founded over 50

years ago, with its principal office located at 520 Madison Avenue, 17th Floor, New York, New

York 10022. Jefferies is a registered broker-dealer with the United States Securities and Exchange

Commission and is a member of the Financial Industry Regulatory Authority and the Securities

Investor Protection Corporation. Jefferies, together with its investment banking advisory affiliates,

has approximately 3,900 employees located in more than 30 offices around the world. Jefferies

and its senior professionals have extensive expertise providing investment banking services to

financially distressed companies, creditors, committees, equity holders, asset purchasers, and other


3   The material terms of the proposed DIP Facility are set forth in detail in the Motion. For the avoidance of doubt,
    any description of the proposed terms of the DIP Facility herein or in the Motion is qualified in its entirety by
    reference to the DIP Term Sheet.


                                                         2
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 45 of 52




constituencies in reorganization proceedings and complex financial restructurings, both in and out

of court.

        4.       I have more than 28 years of investment banking and restructuring experience.

Since joining Jefferies in 2009, I have provided investment banking expertise, and distressed

mergers and acquisition and financing advice to companies, lenders, and investors in both in- and

out-of-court restructurings. Prior to joining Jefferies, I was a Managing Director and Co-Head of

the mergers and acquisitions group at Miller Buckfire, where my primary responsibilities included

advising companies and investors in restructuring, distressed mergers and acquisitions, distressed

financing, and special situations.

                 The Debtors’ Need for the DIP Facility and Access to Cash Collateral4

        5.       The Debtors engaged Jefferies less than one week before the Petition Date as their

investment banker to provide advice regarding obtaining financing and pursuing strategic

alternatives, including initiating chapter 11 cases, in the midst of an increasingly dire liquidity

situation. In the days prior to the Petition Date, it became increasingly clear that the Debtors would

likely need to file these chapter 11 cases to obtain a breathing spell and pursue a reorganization

through an in-court process.

        6.       As part of the Debtors’ preparations for these chapter 11 cases, Jefferies assisted

the Debtors with an evaluation of the Debtors’ immediate financing needs and funding alternatives.

Jefferies also assessed the state of the market in which the Debtors would be seeking financing.

As part of its evaluation, Jefferies worked with the Debtors, their proposed chief restructuring

officer (the “CRO”), and their proposed restructuring advisor, Portage Point Partners (“Portage


4   Further detail on the Debtors’ background and operations and need for capital is set forth in the Declaration of
    Matthew Ray of Portage Point Partners, LLC in Support of Chapter 11 Petitions and First Day Motions
    (the “First Day Declaration”) [Docket No. 79] and is incorporated by reference herein.


                                                         3
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 46 of 52




Point”), in connection with their development and analysis of the Debtors’ immediate and longer

term financing needs, which take into account anticipated cash receipts and disbursements during

the projected period and consider a number of factors, including, but not limited to, the necessary

funding required to restart operations and obtain recertification from the US Coast Guard and the

effect of a potential chapter 11 filing on the operations of the business, fees, and interest expenses

associated with the DIP Facility, professional fees, customer and vendor relationships, and

required operational payments.

       7.      Based on discussions with the Debtors’ management, the CRO, and Portage Point,

I understand that without access to new money financing to fund these chapter 11 cases, the

Debtors will be unable to make critical past due obligations and cover their capital expenditures

and operating expenses in the ordinary course of business—including critically the investment

required to obtain US Coast Guard certification necessary to operate their businesses—let alone

fund the projected costs of these cases. I understand that this funding need is acute, and that the

Debtors need access to financing imminently to ensure their ongoing viability while pursuing an

operational turnaround and maximize the value of the estates. Indeed, I understand the Debtors

commenced these chapter 11 cases with approximately $170,000 of remaining liquidity.

       8.      The Debtors also believe that the DIP Facility and access to Cash Collateral will

provide a clear, strong message to their customers, vendors, employees, and contract

counterparties that operations are appropriately funded and that the Debtors have adequate

liquidity to meet their current and future obligations, including ordinary course expenditures

necessary to restart the Debtors’ business operations. Specifically, access to liquidity should

communicate that the Debtors are able to complete their operational turnaround, invest in obtaining

necessary operating certifications to continue meeting the needs of their customers, provide



                                                  4
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 47 of 52




compensation to their employees, and that the Debtors are working expeditiously to return their

businesses as close to the ordinary course as possible. Access to cash collateral and the proposed

DIP Facility, moreover, should provide the Debtors with sufficient funds to administer these

chapter 11 cases and thereby enable the Debtors to continue their efforts to preserve and maximize

the value of their estates through these cases.

                    The Debtors’ Efforts to Obtain Postpetition Financing

       9.      The Debtors (advised by Jefferies) engaged in good faith, arm’s-length negotiations

with the DIP Lenders in the period after the Petition Date, recognizing that the Debtors would need

daily access to liquidity to fund their operations. I understand that the Debtors previously had

on-going negotiations regarding additional financing with the lender under the Debtors’ prepetition

Aircraft Loan (the “Aircraft Lender”) for several months prior to the commencement of these

chapter 11 cases. The Debtors, with the assistance of Jefferies, capitalized on the prior negotiations

with the Aircraft Lender and moved expeditiously to continue these efforts, commencing

negotiations on the Aircraft Lender’s proposal the same week Jefferies was engaged.

       10.     Recognizing the need to move quickly while also securing the best available

financing under the circumstances, the Debtors also sought financing from numerous third-party

sources. The Debtors and Jefferies recognized that it would be difficult to secure financing because

of the very limited timeframe available before the Debtors ran out of cash. Moreover, the Debtors’

business circumstances presented a number of additional challenges that limited the universe of

potential lenders. Specifically, Jefferies sought lenders that (a) would be able to fund on an

expedited timeline, including providing funding on a term sheet-only basis, (b) had capacity to

fund a loan of the size required by the Debtors, (c) were prepared to fund into an operationally

challenged company in a depressed industry without the benefit of an extended due diligence

timeline, and (d) had experience lending in the highly-regulated and volatile Jones Act marine
                                                  5
       Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 48 of 52




sector. Moreover such a lender would have to be prepared to fund based only on proposed interim

sources and uses of the funding, without an agreed upon 13-week budget, a highly uncustomary

funding arrangement for a company of the size and complexity of the Debtors.5

        11.     With these considerations, Jefferies contacted and received inbound interest from

18 banks, credit funds and other interested parties, in addition to the Aircraft Lender, that are in

the business of extending postpetition financing under similar circumstances. Of these institutions,

8 executed non-disclosure agreements and began conducting due diligence. Jefferies responded

to several requests for information and facilitated the due diligence process with the potential

lenders.

        12.     Concurrently with the marketing efforts referenced above, the Debtors, with the

assistance of Jefferies, engaged in discussions with Wells Fargo, the lender under the Debtors’

prepetition revolving credit facility, regarding their interest in providing debtor-in-possession

financing. Wells Fargo declined to provide new financing to the Debtors, but I understand are

supportive of the Debtors’ efforts to obtain financing in exchange for the adequate protection

measures set forth in DIP Order.

        13.     Ultimately, of the foregoing parties, only two, including Hartree Partners, LP

(“Hartree”), submitted a proposed term sheet. The Debtors decided to focus their efforts on these

proposals and negotiated the economics, milestones, covenants, and other provisions of the

proposed financing. Following this competitive process, the Debtors, with Jefferies’ advice,

ultimately determined that the Hartree proposal was superior and the best available financing under

the circumstances. Over the next few days, the Debtors and Hartree finalized the terms of the DIP



5   As described in the Motion and DIP Term Sheet, the Debtors and the DIP Lenders will work to reach an agreed
    upon budget as a condition to the Final Draw.


                                                       6
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 49 of 52




Term Sheet and as a result of the final negotiations, the Debtors were able to improve certain terms

of the financing in comparison to the initial proposals. Given the Debtors’ urgent need for

liquidity, the Debtors and Hartree worked expeditiously to negotiate the terms of the DIP Term

Sheet in advance of the Debtors’ “first day” hearing.

       14.     Despite there being substantial unencumbered value in the Debtors’ assets, no

potential lender was willing to provide a better offer than the DIP Facility. Accordingly, I believe

the DIP Facility represents the best available postpetition financing under the circumstances.

Nonetheless, given the Debtors’ attractive asset base against which parties can lend, the Debtors

intend to conduct a robust marketing process pending the final hearing on the DIP Facility, during

which time the Debtors will solicit alternative proposals with the goal of securing financing for

the Debtors on the best available terms given the circumstances.

       15.     Lastly, no party that Jefferies spoke to as part of the marketing process, and indeed

no party Jefferies is aware of, was interested in providing, or willing to provide, postpetition

financing to the Debtors on an unsecured basis. Ultimately, the Debtors and the DIP Lenders

agreed to a set of terms that should provide the Debtors with necessary access to liquidity during

the pendency of these chapter 11 cases at fees and rates that the Debtors and their advisors consider

to be reasonable under the circumstances. Accordingly, for the reasons set forth herein and in the

Motion, I believe the DIP Facility is the best financing option available to the Debtors.

                   The Terms and Fees in Connection with the DIP Facility

       16.     Jefferies assisted the Debtors in their review and negotiation of the principal

economic terms of the DIP Facility. The Debtors and Jefferies vigorously negotiated the terms of

the DIP Term Sheet, exchanged numerous proposals with the DIP Lenders and its advisors, and

ultimately secured more favorable terms than originally contemplated by the DIP Lenders. In the



                                                 7
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 50 of 52




lead-up to the Debtors’ first day hearing, the Debtors and the DIP Lenders finalized the terms of

the DIP Term Sheet; key points of the term sheet are summarized below.

       17.     As described in the Motion and DIP Term Sheet, the DIP Facility contemplates

postpetition financing in the form of a multi-draw term loan facility. Approximately $29 million

of the DIP Facility will be available to the Debtors following entry of the Interim Order (the

“Interim Draw”). The remaining approximately $31 million of the DIP Facility will be available

in one or more draws following entry of the Final Order and satisfaction of other conditions set

forth in the DIP Term Sheet, including the provision of an updated business plan and Budget

(the “Final Draw or “Final Draws,” as applicable). The proceeds of the DIP Facility will be used

in accordance with the Sources and Uses (with respect to the Interim Draw) and in accordance

with the applicable Budget (with respect to the Final Draw(s)).

       18.     In exchange for the DIP Facility, I understand that the Debtors have agreed, subject

to Court approval, to pay certain fees to the DIP Lenders pursuant to the DIP Term Sheet. These

terms are summarized below:

                        Fee                                       Amount

        Interest Rate                      LIBOR + 7.00% per annum, compounded monthly
                                           and payable monthly in kind (subject to 1.00%
                                           LIBOR floor)
        Draw Fees                          Upon execution (and Court approval of the Initial
                                           Draw or Final Draws, as applicable):
                                              Structuring Fee: 1.00% of the aggregate amount
                                               of the DIP Commitments, payable in kind at the
                                               closing of the DIP Facility
                                              Original Issue Discount: 5.00% of the aggregate
                                               principal amount of the DIP Commitments,
                                               structured as an original issue discount of the DIP
                                               Loans and payable in kind on each draw date




                                                8
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 51 of 52




                        Fee                                         Amount

         Exit Fee                            $3.0 million, payable upon repayment in full of the
                                             DIP Facility but subject to rebate to be agreed if the
                                             DIP Lenders provides exit financing to the go-
                                             forward Company

         Expenses                            Debtors to pay the DIP Lenders’ professional fees
                                             and expenses, including restructuring, local and
                                             maritime counsel, financial advisor, and shipping
                                             consultant, including funding of retainers upon Initial
                                             Draw.

         Term                                12 month maturity with a 6 month extension at the
                                             DIP Lenders’ option.


Given the lack of other feasible alternatives under the Debtors’ circumstances, and based on my

knowledge of similar financings in the market, I believe that the interest rate and fees reflected in

the DIP Facility are reasonable under the circumstances.

                                            Conclusion

       19.      Given the financing efforts and process described above and based on my

experience as a restructuring professional and involvement in other financing transactions, I

believe that the DIP Facility is the best financing option presently available to the Debtors and that

the terms of the DIP Facility are reasonable under the circumstances.




                                                  9
      Case 20-34682 Document 102 Filed in TXSB on 10/21/20 Page 52 of 52




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: October 21, 2020                          /s/ Richard W. Morgner
 New York, New York                               Richard W. Morgner
                                                  Managing Director and Joint Global Head of
                                                  the Recapitalization & Restructuring Group
                                                  Jefferies LLC
